212 F.2d 251
WISEMANv.WISEMAN.
No. 11978.
United States Court of Appeals District of Columbia Circuit.
Argued March 8, 1954.
Decided April 8, 1954.

Appeal from the United States District Court for the District of Columbia.
Mr. James G. Boss, Washington, D. C., with whom Mr. Abraham S. Goldstein, Washington, D. C., was on the brief, for appellant.
Mr. Irving G. McCann, Washington, D. C., for appellee.
Before EDGERTON, WILBUR K. MILLER, and FAHY, Circuit Judges.
PER CURIAM.


1
The District Court awarded appellant a divorce from appellee and directed a property settlement but set aside a separation agreement and did not award continuing alimony. We find no error affecting substantial rights and no abuse of discretion. However, we think printing and other costs in this court should be paid by appellee.


2
Affirmed.